Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 5 and 15-20 are objected to because of the following informalities:
With respect to instant claims 5 and 15, it is suggested that Applicant delete “or mixtures thereof, either alone or in combination” and insert “and mixtures thereof”.  Note that, instant claims 16-20 have also been objected to due to their dependency on claim 15.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 15 recite the broad recitation second ply, and the claim also recites “preferably…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Note that, for purposes of examination, the Examiner has interpreted the clause “preferably…” as merely exemplary and has not been read as a patentable limitation.  Additionally, note that, instant claims 2-14 and 16-20 have also been rejected due to their dependency on claims 1 and 15.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al (US 2013/0172226).
Dreher et al teach a fibrous structure comprising a plurality of fibrous elements and one or more water-soluble, active agent-containing particles.  See para. 7.  The fibrous structure is capable of performing a desired function.  See para. 35.  A fibrous element means an elongate particulate which may be a filament or fiber.  See para. 40.  Active agent containing-particle means a solid additive comprising one or more active agents, wherein the active agent containing particle may exhibit a median particle size of 1600 microns or less.  See paras. 52 and 53.  If the fibrous structure is used in a washing machine for laundry care purposes, the conditions of intended use will include those temperature, chemical, physical, and/or mechanical conditions present in a washing operation.  If the fibrous structure is to be used in a dishwashing operation by a dishwashing machine, the conditions of intended used will include the temperature, chemical, physical, and/or mechanical conditions present in a dishwashing machine.  See paras. 65-67.  The fibrous elements may be water-soluble or water-insoluble and may contain one or more active agents.  In one embodiment, the fibrous element comprises one or more active agents, wherein the actives may be fabric care stain removal agents, and include pH adjusting agents, surfactants, buffering agents, acids, etc.  See para. 155. wherein the total level of filament-forming materials present in the fibrous element is from about 5% to less than 80% by weight on a dry fibrous element basis and/or dry fibrous structure basis and the total level of active agents present in the fibrous element is greater than 20% to about 95% by weight on a dry fibrous element basis and/or dry fibrous structure basis.  See para. 113.  The filament-forming material is any suitable material, such as a polymer which may be water-soluble.  Suitable polymers include polyvinyl alcohol, starch, hydroxymethyl cellulose, etc.  See paras. 127-143.   Note that, Dreher exemplifies filament forming compositions containing active ingredients along with polyvinyl alcohol.  See Table 1.  Suitable active agents include surfactants, alkoxylated polyamine polymers, perfumes, chelating agents, builders, polymeric dispersing agents, etc.  See paras. 155-157.  Suitable surfactants include anionic surfactants, nonionic, cationic surfactants, amphoteric surfactants, and mixtures thereof, wherein suitable anionic surfactants include alkyl ethoxylated sulfates having an alkyl group of 8 to 24 carbon atoms and 1 to 10 ethylene oxide units, C11-C18 alkyl benzene sulfonates, etc., and sodium, potassium, etc., counterions, and suitable nonionic surfactants include the commercially available Pluronic surfactants, etc., further wherein the total amount of surfactants is from about 0.5% to about 95% by weight of the particles.  See paras. 161-180.   
Suitable perfumes include those having a core shell type technology in which a perfume is surrounded by a shell to form a microcapsule.  See paras. 192-195.  In one embodiment, the method comprises the steps of forming a first layer of a plurality of fibrous elements such that pockets are formed in a surface of the first layer.  One or more particles are deposited into the pockets from a particle source.  A second layer comprising a plurality of fibrous elements produced from a spinning die are them formed on the surface of the first layer such that the particles are entrapped in the pockets.  
The pouch is used under ambient conditions which means 23 degrees Celsius and a relative humidity of 50%.  See para. 75.  Note that, the Examiners asserts that one of ordinary skill in the art would be motivated to formulate the unit dose article in an environment having a relative humidity of 50% as recited by the instant claims.
Dreher et al do not teach, with sufficient specificity, a process for manufacturing a fibrous water-soluble unit dose article by providing a manufacturing environment and using the specific process steps with respect to an acid composition, a fibrous first ply, and a fibrous second ply as recited by the instant claims.
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to manufacture a fibrous water-soluble unit dose article by providing a manufacturing environment and using the specific process steps with respect to an acid composition, a fibrous first ply, and a fibrous second ply as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Dreher et al suggest a process for manufacturing a fibrous water-soluble unit dose article by providing a manufacturing environment and using the specific process steps with respect to an acid composition, a fibrous first ply, and a fibrous second ply as recited by the instant claims.
Claims 5-7, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al (US 2013/0172226) as applied to claims 1 and 9-14  above, and further in view of EP 3,409,754.
Dreher et al are relied upon as set forth above.  However, Dreher et al do not teach the use of citric acid coated with sodium citrate in addition to the other requisite components of the composition as recited by the instant claims.  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al (US 2013/0172226); or Dreher et al (US 2013/0172226) in view of EP 3,409,754 as applied to claims 1, 5-7, 9-14, 15, 16, 19, and 20 above, and further in view of Meier et al (US 2015/0158645).
Dreher et al are relied upon as set forth above.  However, Dreher et al do not teach the use of a bittering agent on the outer surface of its unit dose article in addition to the other requisite components of the composition as recited by the instant claims.  
Meier et al teach a water-soluble packaging which contains an agent and a water-soluble wrapping, in which the water-soluble wrapping contains, at least in part, a bittering agent with a bitterness value of between 1,000 and 200,000.  See para. 14.  The bittering agent may be applied to the outer surface of the water-soluble wrapping.  See paras. 35-38. The bittering agent prevents children from place the water-soluble packaging in their mouth.  See para. 15-17.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bittering agent on the surface of the water-soluble unit dose article taught by Dreher et al, with a reasonable expectation of success, because Meier et al teach that the use of a bitterness agent on the outer surface of the package prevents children from putting the package in their mouth and further, such safety/deterrent properties would be desirable in the unit dose article taught by Dreher et al.  
Claims 2, 3, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al (US 2013/0172226); or Dreher et al (US 2013/0172226) in view of EP 3,409,754 as applied to claims 1, 5-7, 9-14, 15, 16, 19, and 20 above, and further in view of Lee et al (US 2017/0355938).
Dreher et al are relied upon as set forth above.  However, Dreher et al do not teach the use of pressure or printed material on the exterior surface of the water-soluble dose article as recited by the instant claims. 
Lee et al teach a water-soluble pouch including at least two sealed compartments, the pouch including outer walls including water-soluble film including a water-soluble resin, and the outer wall films being sealed to the inner wall film.  See Abstract.  Any suitable method of sealing the packet and/or individual compartments may be utilized.  Pressure may be applying to form the seal.  See para. 83.  In some embodiments, the film and/or pouch is printed upon, for example, with an ink and/or an active agent.  See para. 90.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to seal the unit dose article as taught by Dreher et al using pressure and add printed material to the unit dose article as taught by Dreher et al, with a reasonable expectation of success, because Lee et al teaches the formation of a similar unit dose article using pressure to seal and adding printed material to the exterior surface and further, Dreher et al teach the use of forming unit dose water soluble articles in general and using a wide variety of processes.   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al (US 2013/0172226) as applied to claims 1 and 9-14 above, and further in view of Breves et al (US 2007/0048839).
Dreher et al are relied upon as set forth above.  However, Dreher et al do not teach the use of acetic acid in addition to the other requisite components of the unit dose article as recited by the instant claims.  
Breves et al teach a cleaning composition for cleaning textiles or hard surfaces containing a novel amylolytic enzyme.  See Abstract.  Builders such as acids may be used which are also useful in adjusting the pH.  Suitable pH adjusters include acetic acid, etc., in not more than 20% by weight.  See paras. 150-155.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use acetic acid in the water-soluble unit dose article taught by Dreher et al, with a reasonable expectation of success, because Breves et al teach the use of acetic acid as a pH adjuster in a similar composition and further, Dreher et al teach the use of acids, pH adjusters, etc., as suitable actives in the water-soluble unit dose articles.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/June 10, 2022